Justice MARTINEZ
dissenting in part and concurring, as to judgment only, in part:
In this case, the majority rests its decision to reverse the trial court's suppression order on its determination that "[the record does not support the trial court's finding that Defendant's waiver of her Miranda rights was not knowing and intelligent." Maj. op. at 482. I disagree. My review leads me to conclude that the trial court's findings of fact are supported by the record, and therefore, the trial court's conclusion to suppress the defendant's February 4 statements is correct. I would thus affirm the trial court's suppression of the defendant's February 4 statements.
The majority rejects the trial court's findings of fact, substitutes its own findings of fact, and concludes that the defendant knowingly and intelligently waived her Miranda rights. The majority refers to several facts from the record to support its assertion that, pursuant to the totality of the circumstances standard, the defendant knowingly and intelligently waived her Miranda rights. Each of these assertions, standing alone, is arguably supported by the record. However, the majority's findings of fact can be rebutted or disputed by other portions of the record. Further, the conclusion reached by the majority is not supported by the trial court's findings of fact. Because the findings of fact are pertinent to the ultimate conclusion of law, my deference to the trial court's findings of fact results in my agreement with the trial court's conclusion of law regarding the defendant's February 4 statements.
The majority states that the record does not support the trial court's finding that the police officers made little effort to make the Miranda advisement understandable to the defendant. In support of this contention, the majority finds that "the record shows that the officers, after advising the defendant of her Miranda rights, reminded the defendant of her rights prior to the interrogation by asking her if she understood her rights." Id. at 485. The majority finds from the record that during the initial interview, Detective Parsons explained that the right to remain silent means that "she didn't have to say anything," id. at 485, and tailored his Miranda advisement because he knew that the defendant was developmentally delayed. Id. at 485. These are not findings made by the trial court, although they are supported by the record. In contrast, the trial court found that Detective Parsons did not stop after each point in the Miranda warning to make sure that the defendant understood him. See People v. Kaiser, No. 00CR498, slip op. at 4 (Jefferson County Dist. Ct. Feb. 7, 2001); see also R. vol. III p. 36. This finding is supported by the record and it, in turn, supports the trial court's finding that the police officers made insufficient efforts to assure that the defendant understood the Miranda warnings.
The majority also cites Detective Parsons's background and his testimony that he tried to make the advisement understandable. Maj. op. at 485. However, the trial court, as the trier of fact, is not required to find that Detective Parsons succeeded in what he claims to have attempted. The majority appears to accept Parsons's conclusions instead of considering whether the trial court's contrary findings are supported by the record.
With regard to the defendant's diminished mental capacity, the majority maintains that the record demonstrates her capacity was nonetheless adequate to achieve a knowing and intelligent waiver of her Miranda rights:
Defendant's adequate mental capacity is evidenced by her attempt to mislead the *490police in hopes of avoiding prosecution.... Defendant initially deceived Officer Parsons by denying that she has observed Timothy Snead sexually abuse children.... [Mloreover, Defendant chose not to inform police that there had been another incident of sexual abuse involving a second teenage boy.
Id. at 487. However, the trial court also made findings, which the record supports, that the defendant has "... problems with giving accurate information. She has problems with verbal and visual memory and with long- and short-term memory." Kaiser, No. 00CRA498, slip. op at 10; see also R. vol. III p. 60. The trial court based this finding on the testimony of the defendant's expert witness, a clinical, licensed psychologist. Thus, the trial court's finding was supported by the record.
These examples illustrate the majority's engagement with the record as a factfinder and its simultaneous lack of deference for the trial court's role as a factfinder. The majorty correctly states that this court grants deference to a trial court's findings that are supported by competent evidence in the record, People v. Pitts, 13 P.3d 1218, 1221 (Colo.2000), then disregards this standard of review in reaching its conclusions. The majority, again correctly, also states that where the trial court's findings of fact are clearly erroneous or not supported by the record, this court may set those factual findings aside. See People v. Mendoza-Balderama, 981 P.2d 150, 158 (Colo.1999). A review of the record and the trial court's order reveals that the trial court's findings of fact are neither clearly erroneous nor unsupported by the record. The trial court issued a twenty-six page, single-spaced order. That order contains over ten pages and one hundred twenty four findings of fact. The trial court made detailed, thorough, and accurate findings of fact to which I would defer. I would thus agree with the trial court's ultimate conclusion of law that the defendant did not knowingly and intelligently waive her Miranda rights on February 4. Accordingly, I would affirm the trial court's suppression of statements made by the defendant in the two interviews that occurred on February 4.
With regard to the February 5 interview, the trial court concluded that the defendant was not in custody for Miranda purposes. This determination is not at issue in this interlocutory appeal.1 Based on the trial court's conclusion, no Miranda warning was required, and none was given. However, the trial court suppressed the statements, reasoning that they were "fruit of the poisonous tree," tainted by the February 4 statements. I disagree with the trial court's conclusion of law regarding suppression of the defendant's February 5 statements.
The People argue that the trial court's conclusion that the February 5 statements are a "fruit of the poisonous tree" is erroneous based on Oregon v. Elstad, 470 U.S. 298, 105 S.Ct. 1285, 84 L.Ed.2d 222 (1985). In Elstad, the United States Supreme Court held that the "fruit of the poisonous tree" test is not appropriate in the context of a Miranda violation because the Miranda rights are not themselves rights protected by the constitution. Id. at 305, 105 S.Ct. 1285.
The defendant responds that Elstad no longer stands for such a proposition because of the Court's recent decision in Dickerson v. United States, 530 U.S. 428, 120 S.Ct. 2326, 147 L.Ed.2d 405 (2000). Dickerson held that Miranda was a "constitutional decision." Id. at 432, 120 S.Ct. 2326. However, Dickerson did not expressly overrule Eistad. In its discussion of Elstad, the Dickerson Court merely stated that Elstad "simply recognizes the fact that unreasonable searches under the Fourth Amendment are different from unwarned interrogation under the Fifth Amendment." Id. at 441, 120 S.Ct. 2326. Accordingly, I believe that Elstad remains as controlling precedent for our purposes today.
*491Because the defendant's February 5 statements were voluntary and non-custodial, and because Elstad renders a "fruit of the poisonous tree" analysis improper, the trial court erred in suppressing the defendant's February 5 statements. Accordingly, I concur in the majority's conclusion that the February 5 statements were improperly suppressed.
Justice HOBBS and Justice BENDER join in the dissent and concurrence.

. In its discussion and analysis, the trial court's order contains several minor typographical errors regarding the dates of the three interviews that occurred. In its findings of fact, the trial court's order lists each interview with the correct date. A review of these findings of fact, along with a review of the record, thus demonstrate that the incorrect dates referred to in the discussion and analysis section of the trial court's order are merely typographical errors. The dates referred to in this dissent are the correct ones, and thus may differ from the dates stated in the cited portions of the trial court's order.